Citation Nr: 0815898	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-35 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the veteran's November 2004 
correspondence indicated his desire for Travel Board hearing; 
however, he indicated that he no longer wanted a Travel Board 
hearing in a March 2008 report of contact.  Therefore, his 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2007).  


FINDINGS OF FACT

1.  Service medical records do not show complaints of, 
treatment for, or diagnosis of a chronic lung disorder.

2.  Post-service medical evidence is negative for a lung 
disorder for many years after military discharge.

3.  The weight of competent evidence associates the veteran's 
asbestosis to post-service occupational asbestos exposure.


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated as a result of 
active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has issued a circular on asbestos-related diseases.  See 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular).  The DVB Circular provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, para. 7.21.  

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 years between first 
exposure and development of the disease.  Also of 
significance is that an asbestos-related disease can develop 
from brief exposure to asbestos or from being a bystander.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, Part VI, para. 7.21(a)(1).  These 
provisions are not substantive, but must be considered by the 
Board in adjudicating asbestos-related claims.  See 
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

Here, the veteran claims that his only known asbestos 
exposure was in the Navy.  Specifically, he alleges that his 
ship, the U.S.S. Bennington, underwent an overhaul when he 
was assigned to her and that his duties as a seaman required 
him to sweep passageways filled with asbestos fibers.  He 
provided an Internet article about the U.S.S. Bennington 
which indicated it was docked at the New York Naval Shipyard 
from June 1954 to March 1955 to be completely rebuilt.  
However, his service records show he was not transferred to 
the U.S.S. Bennington until late February 1955.

Service medical records show no complaints of, treatment for, 
or diagnosis of a chronic lung disorder.  Although he was 
diagnosed with an undifferentiated respiratory disease in 
August 1957, after complaining of redundant prepuce which 
caused slight irritation of the glands, this condition was 
characterized as acute rather than chronic in nature.  
Significantly, his November 1957 separation examination 
indicated that his lungs and chest were normal.  

The veteran worked in construction for approximately 20 years 
following separation from service.  As early as February 
1999, many years after discharge, his chest X-ray revealed 
pleural plaque consistent with previous asbestos exposure, 
but there was no evidence of asbestosis.  Significantly, he 
underwent this February 1999 asbestos evaluation at the 
behest of his construction union due to a possible risk of 
asbestos exposure on the job.  

In November 2003, the veteran filed a claim for VA benefits.  
As of February 2005, he had won a lawsuit against one of he 
companies responsible for his post-service exposure to 
asbestos.  

The veteran underwent a VA respiratory examination in 
February 2005, in which he was formally diagnosed with 
asbestosis; however, the examiner concluded that he could not 
relate his asbestosis to service without resorting to mere 
speculation.  In the examiner's opinion, the veteran had a 
minimal amount of exposure to asbestos in service, but had a 
long history of working in construction after service.  The 
fact that he won one legal verdict toward his post-service 
asbestos exposure claim supported "a more likely source of 
exposure after the service than during the service."

The focus of this medical opinion was on the veteran's long-
term post-service occupational exposure.  Therefore, a 
reasonable reading of the opinion is that his respiratory 
disorder was the result of long-term, non-military 
occupational asbestos exposure.  Moreover, the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Except for the veteran's own statements, there is no medical 
evidence that would etiologically link his claim of 
asbestosis with asbestos exposure during military service or 
otherwise show a relationship.  He has only offered his lay 
statements concerning a relationship.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board has weighed the veteran's statements against the VA 
examination and attaches greater probative weight to the 
clinical findings and medical opinion of skilled, unbiased 
professionals than to the veteran's statements.  

The mere contention of the veteran, no matter how well-
meaning, without supporting competent evidence that would 
etiologically relate his current claim with military service 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  Thus, the 
claim service connection for asbestosis must be denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

The veteran was also provided with post-adjudication follow-
up VCAA notice in December 2007.  There is no allegation that 
he has any evidence in his possession that is needed for full 
and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in December 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service records.  Further, 
the veteran submitted additional medical records, articles, 
and written statements.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained in February 
2005.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for asbestosis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


